Title: From John Adams to John Adams, 14 December 1815
From: Adams, John
To: Adams, John



My dear Child
Quincy Decr. 14. 1815

Your classical letter of the 4th. of Octr, does you honour, upon every Supposition that I can make.
If you have composed it yourself, it is highly honourable to the Skill and care of your Preceptors and to your own Application to your Studies; All of which must have concurred in producing Such a proficiency in so Short a time.
If, by your dutiful and submissive behaviour to your Masters you have recommended yourself to any one of them So far as to induce him to condescend to assist you; this is much in praise of your Conduct and ought to bind you in constant gratitude to him and greater Assiduity in Studies.
If by your respectful Civilities to your Superiours in Age and Class you have engaged any one of them to help you; this is much to the credit of your manners and ought Stimulate you to greater exertions to make yourself agreable to all about you.
You ask indulgence for faults. But I perceive but two: One in the Word “esima,” the other is but a mistake of a Single Letter, an e for an a, in multiferiis for multfariis.
My dear Boy! You have not yet informed me of many particulars which I have a curiosity to know. You have not informed me whether the Schollars all Live together or seperately. Do you breakfast dine Sup or Sleep together. What Exercises and Airings are allowed you?Are you allowed to take long Walks or Short Rides? to play football or Crickett? to run leap, climb, Swim Scate? Or is dancing or fencing your principal Amusement? You have not told me what Church you attend on Sundays nor what Preachers you hear.
My dear John! I cannot conclude this Letter, without the melancholly Information that my most ancient and most esteemed Friend, your venerable Head of the Hingham Institution is gone to Heaven and left me almost alone in the World. I have the pleasure, however, to See Generation after generation rising, who promise to fill all the Vacancies with honour and Dignity. Let me enjoin it upon you to fulfill your part in your turn, according to the great Advantages you possess. Always remember that you was not made for yourself alone.
The Bombarda matutina will be within my hearing all Winter; for The Independence, the Washington, the Constitution and Congress are all in Harbour. And your Letters will be answered by Candlelight by your affectionate Grandfather
John Adams